Filed Pursuant to Rule 424(b)(3) Registration Statemnet No. 333-150305 PROSPECTUS 6,177,239shares of Common Stock We are registering 6,177,239 shares of our Common Stock, $0.001par value per share (the “Common Stock”), for resale by the Selling Stockholders identified in thisProspectus, which were issued to them or are issuable to them upon exercise of stock options and warrants held by them. The Selling Stockholders may offer to sell the shares of Common Stock being offered in this Prospectus at fixed prices, at prevailing market prices at the time of sale, at varying prices or at negotiated prices, and will pay all brokerage commissions and discounts attributable to the sale of the shares plus brokerage fees. The Selling Stockholders will receive all of the net proceeds from this offering. You should carefully read this Prospectus together with the documents we incorporate by reference before you invest in our Common Stock. Our Common Stock is traded on the American Stock Exchange (“AMEX”) and the Tel Aviv Stock Exchange (“TASE”) under the symbol “XFN”. OnAugust 27, 2008, the closing price of our Common Stock was $2.75 (AMEX) /9.448NIS (TASE). INVESTMENT IN THE COMMON STOCK OFFERED BY THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK.
